Fourth Court of Appeals
                                San Antonio, Texas
                                      January 29, 2018

                                    No. 04-17-00787-CV

                        IN THE INTEREST OF O.B. JR., ET AL,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-02169
                        Honorable H. Paul Canales, Judge Presiding


                                      ORDER

       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 13, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court